Citation Nr: 1412587	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-27 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 60 percent for bilateral hearing loss.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 1, 2007.

3. Entitlement to a TDIU on and after October 1, 2007.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to February 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
	
In June 2013, the Veteran testified before the undersigned at a hearing held at the RO.  A transcript of that hearing is associated with the record.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a disability rating in excess of 60 percent for bilateral hearing loss and entitlement to a TDIU prior to October 1, 2007 are addressed in the REMAND portion of the decision below and are REMANDED to the VA RO.


FINDING OF FACT

The Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation on and after October 1, 2007.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met on and after October 1, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.25 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to a TDIU on and after October 1, 2007, which constitutes a complete grant of the claim decided herein.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16.  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the veteran to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  

The Veteran's combined schedular rating for his service-connected disabilities was 50 percent as of August 21, 2006.  As such, the minimum schedular criteria for a TDIU were not met prior to October 1, 2007.  From October 1, 2007, the Veteran's combined schedular rating is 60 percent.  The Board finds that the Veteran's bilateral hearing loss and tinnitus will be considered to be one disability for the purposes of 38 C.F.R. § 4.16(a) since they arose from a common etiology, that is, acoustic trauma in service.  Thus, the minimum schedular criteria for a TDIU are met as of October 1, 2007, and the question is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability on and after October 1, 2007.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In his February 2009 claim of entitlement to a TDIU, the Veteran indicated that he was last employed on a full-time basis in September 1989.  

In a June 2010 written statement, Dr. B. B. opined that the Veteran was totally unemployable in any capacity and that a person could not separate the Veteran's other disabilities from his hearing loss as they prohibited his ability to function in the working world.  In a September 2012 letter, Dr. B. stated that after additional consideration, it was his opinion that if all of the Veteran's other disabilities were removed, he would still be unemployable due solely to his bilateral hearing loss.  According to Dr. B., the Veteran's hearing disability significantly interfered with his ability to hear instructions from supervisors, hold conversations with customers, and have verbal interactions with co-workers.  Further, even with the assistance of a TDD device, the Veteran's inability to communicate effectively with clients on the telephone did not meet professional standards.  In addition, the volume at which the Veteran would need work-related equipment adjusted would be exceptionally loud and unacceptable in any work environment.  Moreover, safety would always be a major concern in any professional environment, whether an office setting or a job requiring physical labor, for the Veteran's profound hearing loss would endanger him and others in emergency situations.  Therefore, Dr. B. found the Veteran would be unable to gain or maintain gainful employment because he was too handicapped to effectively communicate and would be an unacceptable liability in any professional environment.

At the June 2013 hearing, the Veteran's wife reported that the Veteran could not work as a Wal-Mart greeter because people generally did not talk loud enough for him to hear them.  He also would be unable to work as a telemarketer because of his inability to hear people on the telephone.  With respect to working in a warehouse, the Veteran testified that he would be unable to hear a forklift coming on his left side and that it therefore would be a safety issue.

In October 2013, a VA audiologist reported that the Veteran was able to follow directions and answer all questions correctly during an examination conducted in August 2013, which had been held in a quiet room with face-to-face conversation.  Therefore, the VA audiologist opined the Veteran should be able to secure employment in a quiet setting with face-to-face contact.  In the VA audiologist's opinion, hearing loss and tinnitus, when considered without regard to other disabilities, did not render an individual unable to perform all types of sedentary and physical types of employment.

In this case, the schedular criteria for entitlement to a TDIU were met as of October 1, 2007.  In addition, the record indicates the Veteran has not been employed full-time since September 1998.  However, there is conflicting evidence as to whether the Veteran's service-connected disabilities precluded gainful employment consistent with his education and occupational experience.  It is the Board's responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Here, the Board finds Dr. B.'s September 2012 letter highly persuasive.  Although Dr. B. had previously opined on the Veteran's employability in connection with both his service-connected and nonservice-connected disabilities, in September 2012 Dr. B. clarified the opinion as being based solely on the Veteran's bilateral hearing loss.  In support of the opinion, he also provided examples specific to the Veteran and his hearing loss issues.  However, the Board also affords some probative value to the VA audiologist's opinion as it was based on a review of the Veteran's records and a personal examination of the Veteran.  Nevertheless, the primary basis for the VA audiologist's opinion appears to be a general belief that hearing loss and tinnitus alone never render an individual unemployable, which the Board finds detracts from the probative value of the opinion.

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation on and after October 1, 2007.  In this case, the effective date for the award is the date the minimum criteria were met for entitlement to a TDIU.  Accordingly, entitlement to a TDIU is warranted on and after October 1, 2007.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

Entitlement to a TDIU is granted on and after October 1, 2007.


REMAND

Bilateral hearing loss

In February 2014, the Veteran submitted two copies of VA Form 21-4142 in connection with two private physicians, Dr. B. B. and Dr. R. R.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette  v. Brown, 8 Vet. App. 69 (1995).  As the evidence does not appear to include these records, and the record does not show that the RO has attempted to obtain these records, the Board finds remand is warranted.

TDIU prior to October 1, 2007

As noted above, the schedular criteria for entitlement to a TDIU were not met in this case prior to October 1, 2007.  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Chief Benefits Director or Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Based upon the evidence cited above, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of entitlement to a TDIU on an extraschedular basis.  Therefore, remand is warranted.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Obtain any outstanding records from Dr. B. B. and Dr. R. R., as well as any other identified private treatment records pertinent to the Veteran's remanded claims.  To the extent that an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made, and the Veteran and his representative must be informed of the negative results and be given the opportunity to secure the records.  Two attempts must be made to obtain any private medical records identified unless it is clear that a second attempt would be futile.  If records are identified but not obtained, inform the Veteran of the nature of the records, describe the attempts made to obtain them, and tell him that the claims will be adjudicated on the basis of the current evidence.  However, if he obtains and submits the missing evidence, the claim will be re-adjudicated.

2. Request, with the Veteran's assistance, all records from his previous employers, including any medical records and/or administrative decisions, pertaining to disability benefits prior to October 1, 2007.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3. Refer the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of whether a TDIU on an extraschedular basis is warranted prior to October 1, 2007.  

Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).

4. After completing this and any other development deemed necessary, re-adjudicate the issues of entitlement to a disability rating in excess of 60 percent for bilateral hearing loss and entitlement to a TDIU prior to October 1, 2007.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


